                                 United States District Court                             FILED
                                       Western District of Texas                       Jun 23 2021
                                          El Paso Division                          Clerk, U.S. District Court
                                                                                       Western District of
                                                                                             Texas

                                                                                            VMedina
                                                                              By:
                                                                                                      Deputy
UNITED STATES OF AMERICA                            §
                                                    §
vs.                                                 § Case Number: EP:21-CR-00431(1)-FM LS
                                                    §
(1) Charles Raymond Worth                           §
                                                    §
  Defendant
                         ORDER SETTING PLEA - ZOOM
          IT IS HEREBY ORDERED that the above entitled and numbered case is set for
PLEA in Magistrate Courtroom, Room 512, on the 5th Floor of the United States Courthouse,
525 Magoffin Avenue, El Paso, TX, on:

                          Thursday, June 24, 2021 at 11:30 AM
               *Zoom link will be sent out up to 24 hours prior to the setting*

            The Court finds that the interests of justice outweigh the interests of Defendant and
the public in a speedy trial, in that more time is needed by Defendant for preparation of the
defense of this case, and that the time from June 04, 2021 through June 24, 2021 , is excludable
time within the meaning of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

            IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this
order to counsel for defendant, the United States Attorney, United States Pretrial Services and the
United States Probation Office. Counsel for the defendant shall notify the defendant of this
setting and, if the defendant is on bond, advise the defendant to be present at this proceeding via
Zoom.

           IT IS FURTHER ORDERED that if for any reason the defendant or counsel is not
available that the attorney of the defendant must file a motion for continuance waiving
defendant’s speedy trial rights for the period of the continuance.

IT IS SO ORDERED this the 23rd day of June, 2021.


                                                ______________________________
                                                LEON SCHYDLOWER
                                                UNITED STATES MAGISTRATE JUDGE
                          UNITED STATES DISTRICT COURT
                            WESTERN DISTICT OF TEXAS
                                EL PASO DIVISION

USA                                               §
                                                  §
vs.                                               §      NO: EP:21-CR-00431(1)-FM
                                                  §
(1) Charles Raymond Worth                         §

                    DEFENDANT'S WAIVER OF RULE 32 TIME LIMITS

             Rule 32 of the Federal Rules of Criminal Procedure and Rule CR-32 of the Local Court
 Rules of the United States Court for the Western District of Texas specify time limits for the
 disclosure and submission of the presentence report.

            Having been fully apprised by my counsel of record of these time limits, I hereby
 knowingly and voluntarily waive the limits, set out in Fed. R. Crim. P. 32(e)(2), 32(f)(l), and
 32(g).

            I understand that by waiving these time limits, the time limits set out in Local Rule
CR-32(b) will apply.



_________________________                      _____________________________
      Date                                      Defendant

                                               ______________________________
                                                Attorney for Defendant

                                                _____________________________
                                                Assistant U.S. Attorney


__________________________

APPROVED: _____________________                       ___________________________________
                Date                                  LEON SCHYDLOWER
                                                      UNITED STATES MAGISTRATE JUDGE
